People v Ali (2018 NY Slip Op 06791)





People v Ali


2018 NY Slip Op 06791


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Sweeny, J.P., Tom, Gesmer, Kern, Moulton, JJ.


1831/15 7282

[*1]7282A The People of the State of New York, Respondent,
vJamar Ali, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristian D. Amundsen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered July 21, 2016, as amended August 17, 2016, convicting defendant, upon his plea of guilty, of criminal sexual act in the third degree, and sentencing him, as a second felony offender, to a term of two years, with eight years' postrelease supervision, unanimously affirmed. Order, same court and Justice, entered on or about May 4, 2017, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
As to the appeal from the judgment of conviction, we perceive no basis for reducing the period of postrelease supervision.
As to defendant's civil appeal from his sex offender adjudication, we conclude that the court providently exercised its discretion in declining to grant defendant's request for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the risk assessment instrument, or that outweighed the seriousness of the underlying offense, which defendant committed against a teenager who was more than 20 years younger than himself.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK